Title: To Thomas Jefferson from Joseph Carrington Cabell, 23 January 1823
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


Dear Sir,
Richmond
23d Jan: 1823.
Your favor of 13th inst came safely to hand by the mail. I have shewn it to mr Gordon & Mr Rives. My own impression is that in touching the subject of the unliquidated debt, we should merely guard against future unfavorable imputations, by stating that it might and probably would exceed the conjectural amount  mentioned in your letter, and that when you wrote, the settlement was in a progressive state. The county delegates seem disposed to say nothing about it. I have referred the matter to their discretion. When the bill gets to the Senate, I shall say something on the subject. In regard to the Academies & primary schools,  I think our most prudent course at this time is neither to enter into an alliance with them, nor to make war upon them. It would be difficult to imagine a state of things in regard to these other branches of the system,  more favorable to us than that which now exists. The funds are limited, & we wish to avoid a competition. The colleges cannot all be gratified, & they will defeat one another. The primary schools are in a state of discredit, and the public mind is not now disposed to encrease the appropriation to them. If we amend the system at this time, & give it credit & honor, this ally will become our worst enemy. The popular  branch of the system would  swallow up all the funds. Even now an effort will be made to divide with us in every appropriation. but the discredit into which the popular branch has fallen will defeat the measure. Besides there are great intrinsic difficulties in the subject, when your bill was brought in some years ago by Mr Taylor of Chesterfield, I consulted all the best heads of my acquaintance  then about the seat of government, and every effort was made to smooth away the difficulties of the subject: & tho’ many plans were suggested, none met with general approbation. At some future time, I would cheerfully enter again on this difficult and thorny question. I think we would do well to decline it at this time, & take advantage of the favorable breeze that now wafts us along. I have imparted these views to Mr Rives, and left him to pursue his own course. Mr Gordon concurs with me. Mr Rives did not propose to move the subject of the primary schools till the loan bill should be acted on. But the bonds will remain to be cancelled, and the objections would continue till the University should get into operation. I have thought & still think, that we should act with good faith to the primary schools: but that would dictate merely that we should not attempt to take from them any of the $45,000 till experience & public opinion demand the measure. I have attempted in the county where I reside to  exhibit proofs of my real desire to give that system a fair trial. Our proceedings were printed & distributed over the state. But last year, I saw more clearly than ever the inherent defects of that system. It will require great alteration & amendment. But for us to move in it, I think, the time has not arrived. As to the Colleges & Academies, I differ from some of our friends. I would vote for an appropriation to Hampden Sidney, & not wait till the funds shall be sufficient for the whole corps of Colleges. I think some aid to that College would now be useful & well timed. However, on this subject, as on that of the question of removing the seat of government, I think we should not discover the zeal of partizans. Politeness to all, interference with none, & devotion to our object, constitute the policy that ought, in my opinion, to govern the course of the friends of the University at this time. You must be surprized at the slow progress of our bill. The tardiness of its movement  is to be regretted. But I do not know how it could be avoided. If it had been called up out of its regular  turn perhaps the irregularity of the course might give rise to animadversions. It will be read in its  turn for the first time to-day or to-morrow. It went thro’ the Committee without opposition. It will doubtless be opposed in the House, but from everything I can learn I think there cannot be much doubt of its success. Should it pass late in the session, I should hope that a meeting on the 1st monday in April, might answer the purposes of the Institution. There could be no doubt of the confirmation of the Loan by the Board, & the delay would probably throw the loss of interest on the Literary Fund, & save so much to the University.I am Dr Sir, ever faithfully yr friendJoseph C. Cabell